Citation Nr: 0633864	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-12 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder 
disability, to include consideration as being secondary to a 
left shoulder disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel

INTRODUCTION

The veteran had active service from March 1992 to March 1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).


FINDING OF FACT

The veteran's right shoulder disability has been medically 
attributed to his service-connected left shoulder disability.  


CONCLUSION OF LAW

The right shoulder disability is proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants for benefits.  
Although the record reflects that the RO provided VCAA notice 
with respect to the initial disability rating and effective-
date elements after initial adjudication of the claim, See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), those 
matters are not currently before the Board.  The decision 
below grants service connection for a right shoulder 
disability.  As such, there is no further need to discuss 
compliance with the duties to notify and assist.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for disability shown to be 
proximately due to, or the result of, a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  
To establish service connection, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  

The veteran requests service connection for a right shoulder 
disability as secondary to a service-connected left shoulder 
disability.  Records dating from 1998 forward report a 
history of right shoulder pain.  A 1998 VA examination 
assessed the veteran with right shoulder rotator cuff 
tendonitis with impingement and mild acromioclavicular joint 
tenderness.  A 2002 statement from a treating physician 
stated that, in the physician's opinion, the chronic right 
shoulder pain is "probably related to overuse, compensating 
for the [service-connected] left shoulder."  A 2004 VA 
examiner assessed the veteran with mild right shoulder 
impingement.  This examiner found no nexus between the 
veteran's right shoulder disability and service or the 
service-connected left shoulder disability, based in part on 
the absence of "any workup or treatment involving the right 
shoulder."  The evidence of record includes several 
treatment records involving the right shoulder, however, and 
the examiner fails to discuss these records or the 2002 
statement discussed above. 

The degree of certitude in the 2002 statement ("probably" 
indicates an acceptable degree of certainty), and the 2004 VA 
examiner's finding of no past treatment or workup of the 
right shoulder, which is in direct contrast to the evidence 
of record, mandate the finding that the evidence is at least 
in equipoise as to whether the veteran's right shoulder 
disability is related to his service-connected left shoulder 
disability.  Under such circumstances, the benefit of the 
doubt is awarded to the veteran.  38 U.S.C.A. § 5107(b).  
Therefore, secondary service connection is warranted.


ORDER

Service connection for a right shoulder disability, as 
secondary to a left shoulder disability, is granted.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


